Citation Nr: 1622663	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  04-38 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran is entitled to basic eligibility for educational benefits under Chapter 32, Title 38, United States Code (Post-Vietnam Era Veteran's Educational Assistance Program (VEAP)).   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The Veteran had honorable active service in the United States Air Force from March 1959 to December 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  The May 2004 rating decision denied the Veteran's claim for education benefits under the Post-Vietnam Era Veterans' Education Assistance Program (VEAP)(Chapter 32, Title 38, United States Code) and under the Montgomery GI Bill (MGIB) )(Chapter 33, Title 38, United States Code).  The Board denied the Veteran's claim for MGIB benefits in January 2016.  The Veteran did not appeal that decision, and it is final.  

The Board Remanded the Veteran's claim for education benefits under the Post-Vietnam Era Veterans' Education Assistance Program (VEAP).  That claim returns to the Board for appellate review after further development.  The Board finds that the Veteran's claim of entitlement to education benefits under Chapter 32 includes a claim on the basis of an extension of time for use of benefits authorized under another program of educational assistance or entitlement to conversion of benefits authorized under another program of educational assistance to benefits under Chapter 32.

The Board's January 2016 Decision and Remand called the Veteran's attention to a May 19, 2015, determination by the RO which denied entitlement to basic eligibility for educational benefits under 38 U.S.C.A. Chapter 34, the Vietnam Era GI Bill.  To date, no Notice of Disagreement has associated with the physical file or the electronic file.  The Veteran had one year from May 19, 2015, to appeal this determination.

The Veteran testified at a Travel Board hearing before the undersigned in August 2015.  The transcript of that hearing is associated with the electronic record in the VBMS system.  

The issue of entitlement to reimbursement for courses taken after December 5, 1975, has been raised by the records but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Veteran's claims file includes a physical file and an electronic file consisting of 266 documents at the current time (265 documents on VBMS and 1 document on Virtual VA).  All files have been considered in this determination, and should be considered in any future review of the claim.


FINDING OF FACT

The Veteran had no military service during the period from January 1977 to July 1985, as required for benefits under Chapter 32 (VEAP), nor does he meet any other criterion which would authorize VA to find the Veteran eligible to use an education benefit in 2004 or later that the Veteran first sought to use in 1976.


CONCLUSION OF LAW

The Veteran does not meet any criterion for basic eligibility for education benefits under Chapter 32, Title 38, United States Code (VEAP), and does not meet any criterion for an extension of time to use or convert education benefits provided under any other education program under VEAP.  38 U.S.C.A. §§ 3201-3243, 3451-3490 (West 2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  There are certain situations, however, when the VCAA does not apply.  Where the law, and not the underlying facts, is dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  As the law is dispositive in this case, no additional notice is required.

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  In August 2015, the Veteran was provided an opportunity to set forth his contentions during the Travel Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties were met here.  The chapter 32 issue decided herein was inferred from the Veteran's hearing testimony and then Remanded in the Board's 2016 decision.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2).  

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). 


II.  Claim for Chapter 32 benefits

The Veteran, who separated from service in 1962, submitted an application in 2004 to use education benefits which he previously sought and was granted but was unable to use in 1976, creating an overpayment.  The Veteran suggested that he should be awarded the right to use his unused education benefits at this time, despite the length of time that has elapsed since his service discharge, because VA administrative error and/or delay in processing a spring 1976 education benefit caused his inability to use the education benefit at that time.  

Facts and analysis

In December 1973, the Veteran submitted an application for a program of education or training.  In January 1974, the Veteran was approved for education benefits.  See January 10, 1974 Report of Contact.  The record reflects that he started his education program in January 1974 and remained continuously enrolled thereafter in 1974 and 1975.  The record reflects that he was approved for 36 months of benefits.

During the fall 1975 semester, there was a question regarding the number of credits the Veteran was taking.  In November 1975, the Atlanta, Georgia RO notified the Veteran that, because he had decreased his training hours, his monthly education allowance had been decreased.  In mid-December 1975, the Veteran's school verified that the Veteran had maintained full-time status until November 1975.  

On January 1, 1976, the Atlanta RO advised the Veteran that his monthly benefit amount was reduced from $280.00 to $240.00 for December 1975.  On January 9, 1976, the Atlanta RO notified the Veteran that his education allowance would be $321 per month, from January 1, 1976, through the ending date of May 31, 1976, when the Veteran was no longer eligible for education benefits.  

On January 12, 1976, the Atlanta RO was requested to transfer the Veteran's file to the St. Petersburg, Florida, RO.  A February 1976 internal VA record reflects that the St. Petersburg RO did not have a master record for the Veteran on file.  In April 1976, the Veteran was notified by the St. Petersburg RO that his education assistance allowance was terminated as of December 5, 1975, the last day he attended school.  The Veteran was advised that education benefits paid to him since December 5, 1975, would result in an overpayment.  The record does not show that the Veteran responded to any communication from the St. Petersburg RO.  

However, a few days later, in mid-April 1976, the St. Petersburg RO notified the Veteran that he was entitled to education benefits in the amount of $321 monthly, effective January 6, 1976, through May 31, 1976 (the date set by VA as the last date on which he would retain eligibility for benefits).    

A Reference Slip (VA Form 3230) dated in August 1977 discloses that VA was apparently notified by Gulf Coast Community College that the Veteran had not attended the spring semester education program, as the Veteran did not re-enroll after December 1975.  The individual who completed the slip noted that it appeared the Veteran had been paid.  In December 1976, the St. Petersburg RO advised the Veteran of a possible overpayment in the amount of $1,551.50.  However, an envelope, shown as mailed on December 21, 1976, was returned "addressee unknown."  

In November 1978, the RO was asked to document the overpayment.  In October 1980, the RO was notified that it should withhold the overpayment amount, $1,551.50, from any benefits paid to the Veteran.  However, the Veteran was not receiving any VA benefit, so there was no reduction of the overpayment.

The electronic claims file includes no document reflecting that a communication was sent to the Veteran by VA or received at VA from the Veteran during the period from November 1978 until April 1990.  In April 1990 letters, the Veteran stated that he had submitted payments toward the overpayment debt resulting from education benefits paid to him in 1976.  He also disputed that he owed the debt.  He stated that the debt was created because VA did not confirm with Gulf Coast Community College that the Veteran was eligible to attend until the Veteran could no longer be admitted for the spring semester, 1976.  See April 26, 1990 letter from Veteran.  

In 1993, the Veteran asked VA to provide a receipt showing that the debt had been repaid.  See December 1993 statement and documents from Veteran.  In February 1994, VA received an inquiry about the matter from a Member of the U.S. House of Representatives.  VA advised the Congressman of the history of the debt.  VA noted that the debt had been written off as uncollectable until the Veteran voluntarily paid $10 in 1989.  A portion of the debt had been collected when the IRS withheld the Veteran's 1993 income tax refund.  Following the Congressional inquiry, VA issued a 1995 financial action showing that the Veteran's debt balance was $0.00.  

The Board has considered whether the Veteran's 2004 claim could, liberally read, be construed as a claim for waiver of recovery of an overpayment or a claim for restitution of the amount paid on the debt.  There is no overpayment currently owed, so it would not be of benefit to the Veteran to infer that a request for waiver of an overpayment is raised by the record.  The Veteran's contentions regarding restitution are addressed in the Introduction, above.   

In 2004, as noted above, the Veteran submitted a claim of entitlement to additional education benefits.  Historically, education benefits to Veterans who separated from service between January 1955 and January 1977 were governed by the statutory provision set forth in the United States Code at Title 38, Chapter 34 (hereinafter, Chapter 34 benefits).  The record establishes that the Veteran was awarded education benefits under Chapter 34.  

Each education benefit program for Veterans establishes a final date for use of the education benefit.  That final deadline for use of an education benefit is called a "delimiting" date.  Chapter 34 education benefits were, after the Veteran's 1962 discharge, amended to provide that a Veteran who separated from service prior to June 1, 1966, had 10 years from that date to use education benefits.  38 U.S.C.A. § 3462(c) (as amended March 3, 1966).  38 U.S.C.A. § 3462.

Veterans who served during later time periods were, or are, eligible for benefits under other statutory provisions.  The Veteran contends that he should be considered entitled to education benefits under Chapter 32 (VEAP), suggesting that he believes consideration of benefits under Chapter 32 might result in a finding that there are education benefits he is currently entitled to use.  Chapter 32 defines education benefits available to Veterans who served from 1977 to 1985.  38 U.S.C.A. § 3202.  The official records fail to show that the Veteran had military service during that period.  

The statute allows Veterans who were serving on active duty on December 31, 1976, but who continued to serve beyond that date to elect whether they wanted education benefits under Chapter 34 or under Chapter 32.  The record does not show that the Veteran was serving in any military capacity as of December 31, 1976, or that he had service after that date.  This provision does not authorize education benefits under Chapter 32 for the Veteran.

Moreover, no Veteran is eligible for education benefits under VEAP unless the Veteran made monetary contributions to the program during service.  The Veteran could not contribute to VEAP during his service, as the statutory provisions for VEAP benefits had not yet been enacted.  The Veteran had no legal right to contribute to VEAP during his service, and there is no record of such contribution.  The lack of evidence of contribution to VEAP during service is significant evidence that the Veteran is not eligible for VEAP (Chapter 32) benefits.  

The governing statutory provisions require a determination, as a matter of law, that the Veteran is not included among the Veterans who have legal entitlement to Chapter 32 benefits.  There is no provision which authorizes VA to treat the Veteran as if he is entitled to benefits under Chapter 32.   

The Veteran has explained that he attempted to use education benefits in 1976, but was unable to do so because VA delayed the correct determination as to eligibility for education benefits for the spring 1976 semester until the Veteran was no longer allowed by the school to enroll for that semester.  The Board sympathizes with the Veteran's request for use of education benefits under Chapter 32 that he was unable to use prior to January 1, 1977, on the basis of VA delay confirming his entitlement to education benefits.  

Unfortunately for the Veteran's claim, Chapter 32 provides no authorization to allow a Veteran to use benefits under Chapter 32 if the service requirements, including the dates of service, are not met.  Of particular significance, no statutory authorization for Chapter 32 education benefits based on any action or inaction of VA is included.  

Moreover, even if VA identified a legal basis which would authorize his basic eligibility for Chapter 32 education benefits, this would not result in a favorable outcome for the Veteran's appeal.  The delimiting date provision in Chapter 32 requires all education benefits to be used within 10 years after the Veteran's discharge.  VA is not authorized to assign the Veteran a discharge date later than his actual discharge in December 1962.  Thus, the deadline for the Veteran's use of Chapter 32 benefits, even if such entitlement could be granted, would have expired many years prior to the 2004 claim for use of Chapter 32 education benefits.  

Certain individuals who were eligible for educational assistance under Chapter 32 (VEAP) were entitled to convert their VEAP benefits to Chapter 30 benefits.  The statute limits this group to participants who contributed to VEAP during service, requested a VEAP contribution refund, and made an irrevocable election to use Chapter 30 benefits instead of Chapter 32 benefits prior to October 9, 1997.  38 U.S.C.A. § 3018C(a) (West 2014).  The record clearly establishes that the Veteran does not meet the statutory criteria for Chapter 32 benefits, so the Veteran does not meet any of these criteria, and has no legal entitlement to conversion of Chapter 32 benefits to Chapter 30 benefits on this basis.  

Alternatively, the Veteran's claim may be interpreted as a claim that the delimiting date for use of an education benefits should be waived or extended, so that he may now use a Chapter 32 education benefit.  As noted, the delimiting date for a Veteran who met the service requirements for Chapter 32 education benefits would have expired many years ago, unless the Veteran met some exception to the delimiting date.  

VA is authorized to provide education benefits to a Veteran beyond a delimiting date based on the first period of the Veteran's service if the Veteran has a later discharge from active duty of 90 days or more of continuous service, or where the Veteran is later discharged or released because of a service-connected disability, hardship, or involuntary release, among other limited circumstances.  See, e.g., 38 U.S.C.A. §§ 3232 (governing extension of delimiting dates under Chapter 32), 3462 (governing extension of delimiting dates under Chapter 34).  However, the Veteran does not contend, nor does the record suggest, that he had any period of service other than the period from 1959 to 1962.  The Veteran would not be eligible for an extension of his delimiting date for use of Chapter 32 benefits based on a later period of service, since he did not have a later period of service.  Id.

VA is also authorized by law to grant an extension of an applicable delimiting period under Chapter 32 if the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  38 U.S.C.A. §§ 3232; see also 38 U.S.C.A. § 3462(a).  

The Veteran has not reported that he had a mental or physical disability that prevented him from completing his education program before the delimiting date of June 1, 1976 noted in communications from the RO.  The record does not suggest that such reason for extension of the delimiting date may have been present.  In any event, a Veteran who seeks an extension of time based on mental or physical handicap must make an application for the extension, which the Veteran has not done.  

Moreover, even if VA determined that the circumstances surrounding the interruption of the Veteran's education in spring 1976 could be treated as equivalent to a mental or physical handicap, the extension of time allowed after the removal of the handicap is limited to the time during which the handicap prevented use of an education benefit.  Even if the Veteran were allowed an extension of time to use chapter 32 benefits, the record shows that the delay in adjudication of entitlement of benefits when the Veteran moved from the jurisdiction of one RO to the jurisdiction of the other did not exceed one semester.  The Board is unable to identify any provision of chapter 32 which would allow an extension of use of eduction benefits beyond January 1978, a deadline which expired decades ago.  

The record establishes, as a matter of law, that the Veteran is not eligible for education assistance under Chapter 32.  The Board has diligently searched the numerous provisions governing entitlement to education benefits to determine whether any provision in Chapter 32 or outside Chapter 32 would authorize VA to extend the Veteran's delimiting date for use of educational assistance benefits to 2004, the date of submission of the claim underlying this appeal.  

The Board has reviewed the numerous and complex statutory provisions available for various types of education assistance benefits for Veterans other than under Chapter 32 to determine whether a more favorable outcome for the Veteran is available under any other education program or statutory provision applicable to his case.  

The Board has reviewed the provisions governing delimiting dates, extensions of time for use of an education benefit, and exceptions allowed for use of unused education benefits.  The Board sympathizes with the Veteran's conclusion that VA did not ensure a smooth and timely transition between adjudicators in one state and adjudicators in another state when the Veteran moved in December 1975.  The Board sympathizes with his conclusion that there must be some basis which allows him to use the education benefits he sought in spring 1976.  

Unfortunately, the Board is unable to identify any statutory provision which allows VA to authorize use of education benefits in 2004 or later by a Veteran who separated from service in 1962.  Congress has not authorized VA to approve education benefits for an otherwise ineligible Veteran based on VA administrative error, delay in adjudication, or other equitable factors raised by the Veteran, such as loss of potential income or costs to the Veteran associated with the attempt to use the educations benefits.   

In the absence of a statutory exception provided by Congress, the Board has no choice but to deny the Veteran's claim that he is entitled to use of education benefits in 2004 or thereafter under Chapter 32, Title 38, United States Code, following his service separation in 1962.  The Veteran lack entitlement to chapter 32 education benefits as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran's appeal for educational benefits under Chapter 32, Title 38, United States Code (VEAP), is denied.   






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


